
	
		I
		111th CONGRESS
		1st Session
		H. R. 2447
		IN THE HOUSE OF REPRESENTATIVES
		
			May 14, 2009
			Mr. Pomeroy (for
			 himself and Mr. Brady of Texas)
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to clarify the
		  employment tax treatment and reporting of wages paid by professional employer
		  organizations.
	
	
		1.Short titleThis Act may be cited as the
			 Small Business Efficiency Act of
			 2009.
		2.No
			 inferenceNothing contained in
			 this Act or the amendments made by this Act shall be construed to create any
			 inference with respect to the determination of who is an employee or
			 employer—
			(1)for Federal tax
			 purposes (other than the purposes set forth in the amendments made by section
			 3), or
			(2)for purposes of
			 any other provision of law.
			3.Certified
			 professional employer organizations
			(a)Employment
			 taxesChapter 25 of the Internal Revenue Code of 1986 (relating
			 to general provisions relating to employment taxes) is amended by adding at the
			 end the following new section:
				
					3511.Certified
				professional employer organizations
						(a)General
				rulesFor purposes of the taxes imposed by this subtitle—
							(1)a certified
				professional employer organization shall be treated as the employer (and no
				other person shall be treated as the employer) of any work site employee
				performing services for any customer of such organization, but only with
				respect to remuneration remitted by such organization to such work site
				employee, and
							(2)the exemptions and
				exclusions which would (but for paragraph (1)) apply shall apply with respect
				to such taxes imposed on such remuneration.
							(b)Successor
				employer statusFor purposes of sections 3121(a) and
				3306(b)(1)—
							(1)a certified
				professional employer organization entering into a service contract with a
				customer with respect to a work site employee shall be treated as a successor
				employer and the customer shall be treated as a predecessor employer during the
				term of such service contract, and
							(2)a customer whose
				service contract with a certified professional employer organization is
				terminated with respect to a work site employee shall be treated as a successor
				employer and the certified professional employer organization shall be treated
				as a predecessor employer.
							(c)Liability with
				respect to work site employees
							(1)General
				rulesSolely for purposes of its liability for the taxes imposed
				by this subtitle—
								(A)the certified
				professional employer organization shall be treated as the employer of any
				individual (other than a work site employee or a person described in subsection
				(e)) who is performing services covered by a contract meeting the requirements
				of section 7705(e)(2), but only with respect to remuneration remitted by such
				organization to such individual, and
								(B)the exemptions and
				exclusions which would (but for subparagraph (A)) apply shall apply with
				respect to such taxes imposed on such remuneration.
								(d)Special rule for
				related partySubsection (a) shall not apply in the case of a
				customer which bears a relationship to a certified professional employer
				organization described in section 267(b) or 707(b). For purposes of the
				preceding sentence, such sections shall be applied by substituting 10
				percent for 50 percent.
						(e)Special rule for
				certain individualsFor purposes of the taxes imposed under this
				subtitle, an individual with net earnings from self-employment derived from the
				customer’s trade or business (including a partner in a partnership that is a
				customer), is not a work site employee with respect to remuneration paid by a
				certified professional employer organization.
						(f)RegulationsThe
				Secretary shall prescribe such regulations as may be necessary or appropriate
				to carry out the purposes of this
				section.
						.
			(b)Certified
			 professional employer organization definedChapter 79 of such Code (relating to
			 definitions) is amended by adding at the end the following new section:
				
					7705.Certified
				professional employer organizations
						(a)In
				generalFor purposes of this title, the term certified
				professional employer organization means a person who applies to be
				treated as a certified professional employer organization for purposes of
				section 3511 and who has been certified by the Secretary as meeting the
				requirements of subsection (b).
						(b)CertificationA
				person meets the requirements of this subsection if such person—
							(1)demonstrates that
				such person (and any owner, officer, and such other persons as may be specified
				in regulations) meets such requirements as the Secretary shall establish with
				respect to tax status, background, experience, business location, and annual
				financial audits,
							(2)represents that it
				will satisfy the bond and independent financial review requirements of
				subsections (c) on an ongoing basis,
							(3)represents that it
				will satisfy such reporting obligations as may be imposed by the
				Secretary,
							(4)computes its
				taxable income using an accrual method of accounting unless the Secretary
				approves another method,
							(5)agrees to verify
				the continuing accuracy of representations and information which was previously
				provided on such periodic basis as the Secretary may prescribe, and
							(6)agrees to notify
				the Secretary in writing of any change that materially affects the continuing
				accuracy of any representation or information which was previously made or
				provided.
							(c)Requirements
							(1)In
				generalAn organization meets the requirements of this paragraph
				if such organization—
								(A)meets the bond
				requirements of subparagraph (2), and
								(B)meets the
				independent financial review requirements of subparagraph (3).
								(2)Bond
								(A)In
				generalA certified professional employer organization meets the
				requirements of this paragraph if the organization has posted a bond for the
				payment of taxes under subtitle C (in a form acceptable to the Secretary) that
				is in an amount at least equal to the amount specified in subparagraph
				(B).
								(B)Amount of
				bond
									(i)In
				generalFor the period April 1 of any calendar year through March
				31 of the following calendar year, the amount of the bond required is equal to
				the greater of—
										(I)5 percent of the organization’s liability
				under section 3511 for taxes imposed by subtitle C during the preceding
				calendar year (but not to exceed $1,000,000), or
										(II)$50,000.
										(ii)Special rule
				for newly created professional employer organizationsDuring the
				first three full calendar years that an organization is in existence, subclause
				(I) of clause (i) shall not apply. For this purpose—
										(I)under rules
				provided by the Secretary, an organization is treated as in existence as of the
				date that such organization began providing services to any client which were
				comparable to the services being provided with respect to work site employees,
				regardless of whether such date occurred before or after the organization is
				certified under subsection (b), and
										(II)an organization with liability under
				section 3511 for taxes imposed by subtitle C during the preceding calendar year
				in excess of $5,000,000 shall no longer be described in this clause (ii) as of
				April 1 of the year following such calendar year.
										(3)Independent
				financial review requirementsA certified professional employer
				organization meets the requirements of this subparagraph if such
				organization—
								(A)has, as of the
				most recent audit date, caused to be prepared and provided to the Secretary (in
				such manner as the Secretary may prescribe) an opinion of an independent
				certified public accountant as to whether the certified professional employer
				organization’s financial statements are presented fairly in accordance with
				generally accepted accounting principles, and
								(B)provides to the
				Secretary an assertion regarding Federal employment tax payments and an
				examination level attestation on such assertion from an independent certified
				public accountant not later than the last day of the second month beginning
				after the end of each calendar quarter. Such assertion shall state that the
				organization has withheld and made deposits of all taxes imposed by chapters
				21, 22, and 24 of the Internal Revenue Code in accordance with regulations
				imposed by the Secretary for such calendar quarter and such examination level
				attestation shall state that such assertion is fairly stated, in all material
				respects.
								(4)Special rule for
				small certified professional employer organizationsThe requirements of paragraph (3)(A) shall
				not apply with respect to a fiscal year of an organization if such
				organization’s liability under section 3511 for taxes imposed by subtitle C
				during the calendar year ending on (or concurrent with) the end of the fiscal
				year were $5,000,000 or less.
							(5)Controlled group
				rulesFor purposes of the requirements of paragraphs (2), (3) and
				(4), all professional employer organizations that are members of a controlled
				group within the meaning of sections 414(b) and (c) shall be treated as a
				single organization.
							(6)Failure to file
				assertion and attestationIf the certified professional employer
				organization fails to file the assertion and attestation required by paragraph
				(3) with respect to a particular quarter, then the requirements of paragraph
				(3) with respect to such failure shall be treated as not satisfied for the
				period beginning on the due date for such attestation.
							(7)Audit
				dateFor purposes of paragraph (3)(A), the audit date shall be
				six months after the completion of the organization’s fiscal year.
							(d)Suspension and
				revocation authorityThe Secretary may suspend or revoke a
				certification of any person under subsection (b) for purposes of section 3511
				if the Secretary determines that such person is not satisfying the
				representations or requirements of subsections (b) or (c), or fails to satisfy
				applicable accounting, reporting, payment, or deposit requirements.
						(e)Work site
				employeeFor purposes of this title—
							(1)In
				generalThe term work site employee means, with
				respect to a certified professional employer organization, an individual
				who—
								(A)performs services
				for a customer pursuant to a contract which is between such customer and the
				certified professional employer organization and which meets the requirements
				of paragraph (2), and
								(B)performs services
				at a work site meeting the requirements of paragraph (3).
								(2)Service contract
				requirementsA contract meets the requirements of this paragraph
				with respect to an individual performing services for a customer if such
				contract is in writing and provides that the certified professional employer
				organization shall—
								(A)assume
				responsibility for payment of wages to the individual, without regard to the
				receipt or adequacy of payment from the customer for such services,
								(B)assume
				responsibility for reporting, withholding, and paying any applicable taxes
				under subtitle C, with respect to the individual’s wages, without regard to the
				receipt or adequacy of payment from the customer for such services,
								(C)assume
				responsibility for any employee benefits which the service contract may require
				the certified professional employer organization to provide, without regard to
				the receipt or adequacy of payment from the customer for such services,
								(D)assume
				responsibility for hiring, firing and for recruiting workers in addition to the
				customer’s responsibility for hiring, firing and recruiting workers,
								(E)maintain employee
				records relating to the individual, and
								(F)agree to be
				treated as a certified professional employer organization for purposes of
				section 3511 with respect to such individual.
								(3)Work site
				coverage requirementThe requirements of this paragraph are met
				with respect to an individual if at least 85 percent of the individuals
				performing services for the customer at the work site where such individual
				performs services are subject to 1 or more contracts with the certified
				professional employer organization which meet the requirements of paragraph (2)
				(but not taking into account those individuals who are excluded employees
				within the meaning of section 414(q)(5)).
							(f)Determination of
				employment statusExcept to the extent necessary for purposes of
				section 3511, nothing in this section shall be construed to affect the
				determination of who is an employee or employer for purposes of this
				title.
						(g)RegulationsThe
				Secretary shall prescribe such regulations as may be necessary or appropriate
				to carry out the purposes of this
				section.
						.
			(c)Conforming
			 amendments
				(1)Section 45B of
			 such Code (relating to credit for portion of employer social security taxes
			 paid with respect to employees with cash tips) is amended by adding at the end
			 the following new subsection:
					
						(e)Certified
				professional employer organizationsFor purposes of this section, in the case
				of a certified professional employer organization that is treated, under
				section 3511, as the employer of a work site employee who is a tipped employee,
				the credit determined under this section does not apply to such organization,
				but does apply to the customer of such organization with respect to which the
				work site employee performs services. For this purpose the customer shall take
				into account any remuneration and taxes remitted by the certified professional
				employer
				organization.
						.
				(2)Section
			 3302 of such Code is amended by adding at the end the following new
			 subsection:
					
						(h)Treatment of
				certified professional employer organizationsIf a certified professional employer
				organization (as defined in section 7705) (or a client of such organization)
				makes a payment to the State’s unemployment fund with respect to a work site
				employee, such organization shall be eligible for the credits available under
				this section with respect to such
				payment.
						.
				(3)Section
			 3303(a) of such Code is amended—
					(A)by striking the
			 period at the end of paragraph (3) and inserting ; and and by
			 inserting after paragraph (3) the following new paragraph:
						
							(4)a certified professional employer
				organization (as defined in section 7705) is permitted to collect and remit, in
				accordance with paragraphs (1), (2), and (3), contributions during the taxable
				year to the State unemployment fund with respect to a work site
				employee.
							,
				and
					(B)in
			 the last sentence—
						(i)by striking
			 paragraphs (1), (2), and (3) and inserting paragraphs
			 (1), (2), (3), and (4), and
						(ii)by striking
			 paragraph (1), (2), or (3) and inserting paragraph (1),
			 (2), (3), or (4).
						(4)Section
			 6053(c) of such Code (relating to reporting of tips) is amended by adding at
			 the end the following new paragraph:
					
						(8)Certified
				professional employer organizationsFor purposes of any report required by this
				section, in the case of a certified professional employer organization that is
				treated, under section 3511, as the employer of a work site employee, the
				customer with respect to whom a work site employee performs services shall be
				the employer for purposes of reporting under this section and the certified
				professional employer organization shall furnish to the customer any
				information necessary to complete such reporting no later than such time as the
				Secretary shall
				prescribe.
						.
				(d)Clerical
			 amendments
				(1)The table of
			 sections for chapter 25 of such Code is amended by adding at the end the
			 following new item:
					
						
							Sec. 3511. Certified professional employer
				organizations.
						
						.
				(2)The table of sections for chapter 79 of
			 such Code is amended by inserting after the item relating to section 7704 the
			 following new item:
					
						
							Sec. 7705. Certified professional employer
				organizations.
						
						.
				(e)Reporting
			 requirements and obligationsThe Secretary of the Treasury shall develop
			 such reporting and recordkeeping rules, regulations, and procedures as the
			 Secretary determines necessary or appropriate to ensure compliance with the
			 amendments made by this Act with respect to entities applying for certification
			 as certified professional employer organizations or entities that have been so
			 certified. Such rules shall be designed in a manner which streamlines, to the
			 extent possible, the application of requirements of such amendments, the
			 exchange of information between a certified professional employer organization
			 and its customers, and the reporting and recordkeeping obligations of the
			 certified professional employer organization.
			(f)User
			 feesSubsection (b) of
			 section 7528 of such Code (relating to Internal Revenue Service user fees) is
			 amended by adding at the end thereof the following new paragraph:
				
					(4)Certified
				professional employer organizationsThe fee charged under the program in
				connection with the certification by the Secretary of a professional employer
				organization under section 7705 shall not exceed
				$500.
					.
			(g)Effective
			 dates
				(1)In
			 generalThe amendments made by this Act shall take effect on the
			 January 1st of the first calendar year beginning more than 12 months after the
			 date of the enactment of this Act.
				(2)Certification
			 programThe Secretary of the Treasury shall establish the
			 certification program described in section 7705(b) of the Internal Revenue Code
			 of 1986 not later than 6 months before the effective date determined under
			 paragraph (1).
				
